STATE OF MICHIGAN

                           COURT OF APPEALS



LAVON WINTERS,                                                   UNPUBLISHED
                                                                 May 26, 2016
              Plaintiff/Counter Defendant-
              Appellee,

and

AMERICAN ANESTHESIA ASSOCIATES,
BEAUMONT HEALTH SYSTEM, MICHIGAN
HEAD & SPINE INSTITUTE, and
HEALTHCALL OF DETROIT,

              Intervening Plaintiffs,

v                                                                No. 325680
                                                                 Wayne Circuit Court
CITIZENS INSURANCE COMPANY OF THE                                LC No. 13-005347-NF
MIDWEST and CITIZENS INSURANCE
COMPANY OF AMERICA,

              Defendants/Counter Plaintiffs/Third
              Party Plaintiffs-Appellants,

v

ITS TRANSPORTATION, HEALTH CALL
HOME CARE LLC, and DESIREE WINTERS,

              Third Party Defendants.


Before: GADOLA, P.J., and SERVITTO and SHAPIRO, JJ.

PER CURIAM.

       On May 16, 2014, the trial court granted in part and denied in part defendant Citizens
Insurance Company of America’s motion for summary disposition on plaintiff’s claims under the
no-fault act, MCL 500.3101 et seq. Defendant applied for leave to appeal, which we denied.
Winters v Citizens Ins Co of the Midwest, unpublished order of the Court of Appeals, entered
October 16, 2014 (Docket No. 322046). Subsequently, the trial court entered a stipulated order


                                             -1-
dismissing all claims and closing the case. Defendant now appeals as of right the stipulated
order. Because the issue challenged on appeal has been rendered moot by the stipulated order,
we affirm.

         Defendant challenges the trial court’s May 16, 2014 order granting in part and denying in
part its motion for summary disposition. However, “[a]s a general rule, an appellate court will
not decide moot issues.” B P 7 v Bureau of State Lottery, 231 Mich App 356, 359; 586 NW2d
117 (1998). “An issue is moot if an event has occurred that renders it impossible for the court to
grant relief.” Gen Motors Corp v Dep’t of Treasury, 290 Mich App 355, 386; 803 NW2d 698
(2010). In this case, given that defendant stipulated to the dismissal of all claims, it is plain that
“subsequent events have rendered it impossible for us to grant any relief in the matter[.]” Nat’l
Wildlife Federation v Dep’t of Environmental Quality (No 1), 306 Mich App 336, 364; 856
NW2d 252 (2014). The remedy that defendant seeks—an order remanding to the trial court with
orders to dismiss all claims against it—has already occurred by stipulation. Thus, the case is
moot.

       Affirmed.



                                                              /s/ Michael F. Gadola
                                                              /s/ Deborah A. Servitto
                                                              /s/ Douglas B. Shapiro




                                                 -2-